Citation Nr: 1019882	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions f 
38 U.S.C.A. § 1151 for lumbar strain and left buttock 
contusion (claimed as injury to T1, T2, T5 and the sacral 
area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION


The Veteran served on active duty from September 1950 to 
July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Veteran asserted that his claim was 
mischaracterized as an increased rating claim when it was a 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for lumbar strain and left buttock contusion (claimed 
as injury to T1, T2, T5 and the sacral area.  At that time, 
he requested a RO hearing on behalf of his claim.  He has a 
right to such a hearing. 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a)(2009).

Accordingly, this case is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)




1.  The RO should take appropriate action 
and schedule a RO hearing before the 
hearing officer at the RO.  

2.  He and his representative should be 
notified of the date and time of the 
hearing.   


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



